Mason, J.,
delivered the opinion of this court.
The appeal in the present case was taken from an order of the county court, consolidating the same with another case, *274against another party, but for the same, and a joint cause of action.
We do not deem it necessary to express any opinion upon the propriety or regularity of the consolidation in the present instance, for the reason, that we do- not regard the question decided by the court below, as presented by the present record, as constituting a proper subject matter of appeal. The order, though it may have formed a proper basis for an appeal after the termination of the suit, if properly presented, yet as it now stands before us we do not so regard it, because no right of the party was finally settled by it.
For this reason the- court order the appeal to be dismissed.

Appeal dismissed.